712 N.W.2d 451 (2006)
474 Mich. 1118
Cynthia J. WINKLER, Plaintiff-Appellant,
v.
William L. CAREY, Defendant-Appellee.
Docket No. 130300.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the December 1, 2005 *452 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated by Judge O'Connell's dissenting opinion, and REMAND to the Roscommon Circuit Court for further proceedings not inconsistent with this order.